Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              September 03, 2019

The Court of Appeals hereby passes the following order:

A20E0005. IN RE M. M. D., A CHILD.

      Upon review of Jarvis Denmark’s Emergency Motion for Extension of Time
to File Discretionary Review, the same is hereby GRANTED. The deadline to file a
discretionary review is hereby extended through and including September 13, 2019.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      09/03/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.